MAKE GOOD AGREEMENT THIS MAKE GOOD AGREEMENT (the “Agreement”), dated March 7, 2008, by and among Pope Investments II LLC, a Delaware limited liability company, as the authorized agent of the Investors (as defined below) (the “Investor Agent”), China Yida Holding, Co., a Delaware corporation, and its current and future subsidiaries (collectively, the “Company”) and Chen Minhua, an individual (the “CYHC Shareholder”).This Agreement shall become effective upon the execution thereof by all parties. WHEREAS: A.The Company has offered for sale (the “Offering”) certain shares (the “Shares”) of common stock of the Company, $.001 par value per share (“Common Stock”) and attached warrants to purchase shares of Common Stock in accordance with that certain Securities Purchase Agreement, dated as of the date hereof (the “Securities Purchase Agreement”), by and among the Company and the investors signatory thereto (the “Investors”), and certain other papers, agreements, documents, instruments and certificates necessary to carry out the purposes thereof (collectively, the “Transaction Documents”). B.The Company presented financial projections to the Investors, indicating that the Company will report Earnings Per Share (EPS) of at least (i) $0.084 per share for the fiscal year ending December31, 2007, as adjusted, based on fully diluted shares outstanding (an aggregate of 99,999,547 shares, including all outstanding common shares, preferred shares, any convertible security, options, and warrants) and (ii) $0.22 per share for the fiscal year ending December31, 2008, as adjusted, based on fully diluted shares outstanding (an aggregate of 68,084,333 shares, including all outstanding common shares, preferred shares, any convertible security, options, and warrants, excluding the 6,666,667 warrants to be issued in the Offering), and based upon audits conducted in conformity with United States generally accepted accounting principles (“US GAAP”). C.As an inducement to the Investors to enter into the Securities Purchase Agreement, the CYHC Shareholder desires to place the Escrow Shares (as hereinafter defined) into escrow for the benefit of the Investors in the event that the Company fails to satisfy the FY07 Performance Threshold and/or FY08 Performance Threshold (as hereinafter defined). D.Pursuant to the requirements of the Securities Purchase Agreement, the Company, the CYHC Shareholder and the Investor Agent have agreed to establish an escrow (the “Escrow”) on the terms and conditions set forth in that certain Escrow Agreement, dated of even date herewith (the “Escrow Agreement”), by and among American Stock Transfer & Trust Company, the transfer agent for the Company (the “Escrow Agent”) and the parties hereto. E.Contemporaneously with the execution and delivery of this Agreement, the Company and the Investors are executing and delivering a Registration Rights Agreement, dated as of even date herewith (the “Registration Rights Agreement”), pursuant to which the Company has agreed to provide certain registration rights with respect to the Escrow Shares (as defined below), under the Securities Act of 1933, as amended (the “Securities Act”), and the rules and regulations promulgated thereunder, and applicable state securities laws. 1 NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Establishment of Escrow. (a)Escrow Deposit.Concurrently with the closing of the Offering, the CYHC Shareholder shall deliver to the Escrow Agent a stock certificate, or stock certificates, evidencing 13,333,333 shares, in the aggregate, of Common Stock (as adjusted for stock splits, stock dividends, and similar adjustments) (the “Escrow Shares”), with stock powers executed in blank in form and substance reasonably satisfactory to the Investor Agent. (b)Fees and Expenses.The Company shall be responsible for any and all fees and costs related to the services rendered by Escrow Agent hereunder and pursuant to the Escrow Agreement. 2.Disbursement of Escrow Shares. (a)Performance Threshold for Fiscal 2007.The Company covenants to the Investors and Investor Agent that Adjusted EPS (as defined below) for the fiscal year ending
